553 Pa. 232 (1998)
718 A.2d 1246
COMMONWEALTH of Pennsylvania, Respondent,
v.
Keegan SHINHOLSTER, Petitioner.
Supreme Court of Pennsylvania.
October 6, 1998.

ORDER
PER CURIAM:
AND NOW, this 6th day of October, 1998, the Petition for Allowance of Appeal is hereby GRANTED. The order of the Superior Court is reversed. This case is remanded to the *233 Philadelphia County Court of Common Pleas for further proceedings consistent with this court's decision in Commonwealth v. Jackson, 548 Pa. 484, 698 A.2d 571 (1997).